UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1168



CHANA R. CARTER,

                                              Plaintiff - Appellant,

          versus


MARVIN T. RUNY0N, JR., Postmaster General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-98-44-3)


Submitted:   July 6, 1999             Decided:   September 13, 1999


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sa’ad El-Amin, Beverly D. Crawford, EL-AMIN & CRAWFORD, Richmond,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Joan E. Evans, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chana Carter appeals from the magistrate judge’s order* dis-

missing her employment discrimination action under Fed. R. Civ. P.

12(b)(1), for lack of subject matter jurisdiction.    On appeal, she

argues that the district court erred in finding that her employer

was not equitably estopped from asserting that her claims were

time-barred.   We have reviewed the briefs and the joint appendix

and find no reversible error. Carter failed to contact a counselor

within forty-five days of the alleged discriminatory act, see 29

C.F.R. § 1614.105(a)(1) (1999), and has shown no basis for the

equitable tolling of the limitations period.   See Irwin v. Depart-

ment of Veterans Affairs, 498 U.S. 89, 95-96 (1990); Olson v. Mobil

Oil Corp., 904 F.2d 198, 201 (4th Cir. 1990).        Accordingly, we

affirm on the reasoning of the magistrate judge.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




     *
       The parties consented to the exercise of jurisdiction by a
magistrate judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                  2